              Case 8:17-cv-00964-PWG Document 70 Filed 10/02/18 Page 1 of 2
          Case 8:17-cv-00711-PWG              Document 83-1 Filed 09/04/18         Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                    SOUTHERN DIVISION


MAO-MSO RECOVERY                II, LLC, et al.              Case No. 8:17-cv-00711-PWG
                                                             Case No. 8: 17-cv-00964-PWG
                           Plaintiffs,
                                                             Hon. Paul W. Grimm
         vs.

GOVERNMENT            EMPLOYEES          INSURANCE
COMPANY

                           Defendant.



                                           [PROPOSED] ORDER
         As per the joint motion of the parties in the above-listed matters and good cause being

shown, the joit motion is GRANTED and IT IS ORDERED:

     1. The Stipulated Elecrtronically      Stored Information ("ESI") Protocol of the parties is

         hereby entered.

    2. That the current trial schedule (No-Fault Dkt. No. 73; Settlement Dkt. No. 57) is vacated

          and the following new dates are entered.


Event.                                                            Former          New
                                                                  Date            Date


Plaintiffs'    Rule 26(a)(2) expert disclosures                   10/12/18        2/11/19

Defendants'      Rule 26(a)(2) expert disclosures                 12/12/18        4/11/19

Plaintiffs' rebuttal Rule 26(a)(2) expert disclosures
and provide available dates for expert depositions(s)             1/11/19         5/13/19

Rule 26( e) supplementation        of disclosures and responses   3/15/19         7/15/19

Discovery deadline; submission of status report
in compliance with SIll of this Order                             3/22/19         7/22/19

Requests for admission                                            3/29/19         7/29/19
         Case 8:17-cv-00964-PWG Document 70 Filed 10/02/18 Page 2 of 2
        Case 8:17-cv-00711-PWG           Document 83-1 Filed 09/04/18           Page 2 of 3




Plaintiffs' Rule 23 Motion in Support of Class Certification   5/29/19        9/26/19

Defendant's Rule 23 Opposition to Class Certification          7/29/19        12/9/19

Plaintiffs' Rule 23 Reply in Support of Class Certification    8/29/19         1/10/20

Class Certification Hearing                                    TBD            TBD



Date:                      ,2018



                                                   ?6n1
                                       Judge Paul W. GrImm             . j



                                       United States District Court for the District of Maryland




                                               2
